Cite as: 564 U. S. ____ (2011)               1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
                          _________________

    Nos. 11–5001 (11A1), 11–5002 (11A2), and 11–5081 (11A21)
                          _________________


  HUMBERTO LEAL GARCIA, AKA HUMBERTO LEAL
11–5001 (11A1)      v.
                  TEXAS
 ON APPLICATION FOR STAY AND ON PETITION FOR WRIT OF
CERTIORARI TO THE COURT OF CRIMINAL APPEALS OF TEXAS

          IN RE HUMBERTO LEAL GARCIA
11–5002 (11A2)
 ON APPLICATION FOR STAY AND ON PETITION FOR WRIT OF 

                   HABEAS CORPUS


             HUMBERTO LEAL GARCIA
11–5081 (11A21)       v.
RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS
                   DIVISION
 ON APPLICATION FOR STAY AND ON PETITION FOR WRIT OF 

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR 

                  THE FIFTH CIRCUIT

                          [July 7, 2011]


  PER CURIAM.
  Petitioner Humberto Leal Garcia (Leal) is a Mexican
national who has lived in the United States since before
the age of two. In 1994, he kidnaped 16-year-old Adria
Sauceda, raped her with a large stick, and bludgeoned her
to death with a piece of asphalt. He was convicted of mur­
der and sentenced to death by a Texas court. He now
seeks a stay of execution on the ground that his conviction
was obtained in violation of the Vienna Convention on
Consular Relations (Vienna Convention), Apr. 24, 1963, 21
U. S. T. 77, T. I. A. S. No. 6820. He relies on Case Con­
2                  LEAL GARCIA v. TEXAS

                         Per Curiam

cerning Avena and Other Mexican Nationals (Mex. v. U. S.),
2004 I. C. J. 12 (Judgment of Mar. 31), in which the
International Court of Justice (ICJ) held that the United
States had violated the Vienna Convention by failing to
notify him of his right to consular assistance. His ar­
gument is foreclosed by Medellín v. Texas, 552 U.S. 491
(2008) (Medellín I), in which we held that neither the
Avena decision nor the President’s Memorandum purport­
ing to implement that decision constituted directly en­
forceable federal law. 552 U.S., at 498–499.
   Leal and the United States ask us to stay the execution
so that Congress may consider whether to enact legisla­
tion implementing the Avena decision. Leal contends that
the Due Process Clause prohibits Texas from executing
him while such legislation is under consideration. This
argument is meritless. The Due Process Clause does not
prohibit a State from carrying out a lawful judgment in
light of unenacted legislation that might someday author­
ize a collateral attack on that judgment.
   The United States does not endorse Leal’s due process
claim. Instead, it asks us to stay the execution until
January 2012 in support of our “future jurisdiction to
review the judgment in a proceeding” under this yet-to-be­
enacted legislation. Brief for United States as Amicus
Curiae 2–3, n. 1. It relies on the fact that on June 14,
2011, Senator Patrick Leahy introduced implementing
legislation in the Senate with the Executive Branch’s sup­
port. No implementing legislation has been introduced in
the House.
   We reject this suggestion. First, we are doubtful that it
is ever appropriate to stay a lower court judgment in light
of unenacted legislation. Our task is to rule on what
the law is, not what it might eventually be. In light of
Medellín I, it is clear that there is no “fair prospect that a
majority of the Court will conclude that the decision below
was erroneous,” O’Brien v. O’Laughlin, 557 U. S. ___, ___
                  Cite as: 564 U. S. ____ (2011)             3

                           Per Curiam

(2009) (slip op., at 2) (BREYER, J., in chambers), and our
task should be at an end. Neither the United States nor
JUSTICE BREYER, post, at 1–6 (dissenting opinion), cites a
single instance in this Court’s history in which a stay
issued under analogous circumstances.
   Even if there were circumstances under which a stay
could issue in light of proposed legislation, this case would
not present them. Medellín himself sought a stay of exe­
cution on the ground that Congress might enact imple­
menting legislation. We denied his stay application, ex­
plaining that “Congress has not progressed beyond the
bare introduction of a bill in the four years since the ICJ
ruling and the four months since our ruling in [Medellín
I].” Medellín v. Texas, 554 U.S. 759, 760 (2008) (per
curiam) (Medellín II). It has now been seven years since
the ICJ ruling and three years since our decision in
Medellín I, making a stay based on the bare introduction
of a bill in a single house of Congress even less justified. If
a statute implementing Avena had genuinely been a prior­
ity for the political branches, it would have been enacted
by now.
   The United States and JUSTICE BREYER complain of the
grave international consequences that will follow from
Leal’s execution. Post, at 4. Congress evidently did not
find these consequences sufficiently grave to prompt its
enactment of implementing legislation, and we will follow
the law as written by Congress. We have no authority to
stay an execution in light of an “appeal of the President,”
post, at 6, presenting free-ranging assertions of foreign
policy consequences, when those assertions come unac­
companied by a persuasive legal claim.
   Finally, we noted in Medellín II that “[t]he beginning
premise for any stay . . . must be that petitioner’s confes­
sion was obtained unlawfully,” and that “[t]he United
States has not wavered in its position that petitioner was
not prejudiced by his lack of consular access.” 554 U. S.,
4                    LEAL GARCIA v. TEXAS

                           Per Curiam

at 760. Here, the United States studiously refuses to
argue that Leal was prejudiced by the Vienna Convention
violation, contending instead that the Court should issue a
stay simply in light of the possibility that Leal might be
able to bring a Vienna Convention claim in federal court,
regardless of whether his conviction will be found to be
invalid. We decline to follow the United States’ suggestion
of granting a stay to allow Leal to bring a claim based on
hypothetical legislation when it cannot even bring itself to
say that his attempt to overturn his conviction has any
prospect of success. We may note that in a portion of its
opinion vacated by the Fifth Circuit on procedural
grounds, the District Court found that any violation of the
Vienna Convention would have been harmless. Leal v.
Quarterman, 2007 WL 4521519, *7 (WD Tex.), vacated in
part sub nom. Leal Garcia v. Quarterman, 573 F.3d 214,
224–225 (2009).
  The applications for stay of execution presented to
JUSTICE SCALIA and by him referred to the Court are
denied. The petition for a writ of habeas corpus is
denied.*
                                            It is so ordered.




——————
  * The United States’ motion for leave to file an amicus brief is
granted.
                  Cite as: 564 U. S. ____ (2011)               1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

    Nos. 11–5001 (11A1), 11–5002 (11A2), and 11–5081 (11A21)
                          _________________


  HUMBERTO LEAL GARCIA, AKA HUMBERTO LEAL
11–5001 (11A1)      v.
                  TEXAS
 ON APPLICATION FOR STAY AND ON PETITION FOR WRIT OF
CERTIORARI TO THE COURT OF CRIMINAL APPEALS OF TEXAS

          IN RE HUMBERTO LEAL GARCIA
11–5002 (11A2)
 ON APPLICATION FOR STAY AND ON PETITION FOR WRIT OF 

                   HABEAS CORPUS


             HUMBERTO LEAL GARCIA
11–5081 (11A21)       v.
RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS
                   DIVISION
 ON APPLICATION FOR STAY AND ON PETITION FOR WRIT OF 

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR 

                  THE FIFTH CIRCUIT

                          [July 7, 2011]


  JUSTICE BREYER, with whom JUSTICE GINSBURG, JUS-
TICE SOTOMAYOR, and JUSTICE KAGAN join, dissenting.
  The petitioner, Humberto Leal Garcia (Leal), convicted
16 years ago of capital murder, is scheduled to be executed
this evening. He asks this Court to stay his execution
pending resolution of his petitions for writs of certiorari
and habeas corpus. I would grant the applications and
stay the execution.
  As the Solicitor General points out, Leal’s execution at
this time “would place the United States in irreparable
breach” of its “obligation[s]” under international law.
2                  LEAL GARCIA v. TEXAS

                    BREYER, J., dissenting

Brief for United States as Amicus Curiae 1 (hereinafter
U. S. Brief); see also id., at 11–13, 26, 30. The United
States has signed and ratified the Vienna Convention, a
treaty under which the United States has promised,
among other things, to inform an arrested foreign na
tional, such as Leal, that he has a right to request the
assistance of his country’s consulate. Vienna Convention
on Consular Relations (Vienna Convention), Art. 36, Apr.
24, 1963, 21 U. S. T. 77, 100–101, T. I. A. S. No. 6820. The
United States has also signed and ratified an optional
protocol, a treaty in which the United States agrees that
“[d]isputes arising out of the interpretation of application
of the Convention shall lie within the compulsory jurisdic
tion of the International Court of Justice.” Optional Pro
tocol Concerning the Compulsory Settlement of Disputes
(Optional Protocol), Art. I, Apr. 24, 1963, 21 U. S. T. 325,
326, T. I. A. S. No. 6820. Although the United States has
since given notice of withdrawal from the Optional Proto
col, see Letter from Condoleezza Rice, Secretary of State,
to Kofi A. Annan, Secretary-General of the United Nations
(Mar. 7, 2005), that withdrawal does not alter the binding
status of its prewithdrawal obligations, see U. S. Brief 22,
n. 4.
   When officials of the State of Texas arrested Leal,
they failed to inform him of his Vienna Convention rights,
thereby placing the United States in violation of its obliga
tions under that Convention. And so far neither Texas nor
any other judicial authority has implemented what the
International Court of Justice found (in a related case
brought by the Government of Mexico) to be the proper
remedy for that Convention violation, namely a hearing
to determine whether that violation amounted in effect to
harmless error. Case Concerning Avena and Other Mexi­
can Nationals (Mex. v. U. S.), 2004 I. C. J. 12, 61–64. See
also U. S. Brief 15 (explaining that “President Bush ac
knowledged the international legal obligation created by
                  Cite as: 564 U. S. ____ (2011)            3

                     BREYER, J., dissenting

Avena”). In other words, the international court made
clear that Leal is entitled to a certain procedure, namely
a hearing. That being so, a domestic court’s guesses as
to the results of that procedure are, as far as our treaty
obligations are concerned, irrelevant.
    This Court subsequently held that, because Congress
had not embodied our international legal obligations in a
statute, the Court lacked the power to enforce those obliga
tions as a matter of domestic law. Medellín v. Texas, 552
U.S. 491, 525–526 (2008) (“The responsibility for trans
forming an international obligation arising from a non
self-executing treaty into domestic law falls to Congress”).
And the Court later refused to grant a stay of execution in
a similar case in significant part because “the President
. . . has [not] represented to us that there is any likelihood
of congressional . . . action.” Medellín v. Texas, 554 U.S.
759, 759–760 (2008) (per curiam).
    But these applications for stay do not suffer from this
last mentioned legal defect. The Solicitor General has
filed an amicus brief in which he states that “after ex
tensive consultation with the Department of State and
the Department of Justice,” Senator Patrick Leahy, the
chairman of the Senate Committee on the Judiciary, has
introduced (and expressed an intention to hold speedy
hearings on) a bill that would permit Leal and other simi
larly situated individuals to obtain the hearing that inter
national law requires. U. S. Brief 8; see id., at 8–9, 12–13
(describing the Consular Notification Compliance Act of
2011, S. 1194, 112th Cong., 1st Sess.). The amicus brief
indicates that “congressional . . . action” is a reasonable
possibility. Medellín, 554 U.S., at 760. And the Solicitor
General urges this Court to grant a stay, providing Con
gress with adequate time to carry out the legal responsi
bility that this Court has held belongs to the Legislative
Branch, Medellín v. Texas, 552 U.S. 491, 525–526 (2008),
namely the enactment of a law that will bring the United
4                  LEAL GARCIA v. TEXAS

                     BREYER, J., dissenting

States into compliance with its treaty obligations and
provide Leal with the hearing that those obligations le
gally demand. U. S. Brief 2.
   At the same time, the Solicitor General sets forth strong
reasons, related to the conduct of foreign affairs, for grant
ing a stay. Representing the Executive Branch (hence
the President), the Solicitor General tells us that “[p]e
titioner’s execution would cause irreparable harm” to
“foreign-policy interests of the highest order.” Id., at 11.
The Solicitor General says that failing to halt Leal’s execu
tion would place “the United States in irremediable breach
of its international-law obligation,” with
    “serious repercussions for United States foreign rela
    tions, law-enforcement and other cooperation with
    Mexico, and the ability of American citizens traveling
    abroad to have the benefits of consular assistance in
    the event of detention.” Id., at 12.
  These statements are supported by the fact that the
Government of Mexico has also filed a brief in which it
states that declining to stay Leal’s imminent execution
    “would seriously jeopardize the ability of the Govern
    ment of Mexico to continue working collaboratively
    with the United States on a number of joint ventures,
    including extraditions, mutual judicial assistance, and
    our efforts to strengthen our common border.” Brief
    for United Mexican States as Amicus Curiae 23 (in
    ternal quotation marks omitted).
  This Court has described interests of the kind set forth
by the Solicitor General as “plainly compelling.” Medellín,
552 U.S., at 524; id., at 537 (Stevens, J., concurring in
judgment); see also id., at 566 (BREYER, J., dissenting)
(observing harms that would flow from noncompliance).
The Court has long recognized the President’s special
constitutionally based authority in matters of foreign
                 Cite as: 564 U. S. ____ (2011)            5

                     BREYER, J., dissenting

relations. See, e.g., United States v. Curtiss-Wright Export
Corp., 299 U.S. 304, 320 (1936). And it has ordinarily
given his views significant weight in such matters. Jama
v. Immigration and Customs Enforcement, 543 U.S. 335,
348 (2005) (noting the Court’s “customary policy of defer
ence to the President in matters of foreign affairs”). It
should do so here.
  Finally, this Court has adequate legal authority to grant
the requested stay. Should Senator Leahy’s bill become
law by the end of September (when we would consider the
petition in the ordinary course), this Court would almost
certainly grant the petition for a writ of certiorari, vacate
the judgment below, and remand the case for further
proceedings consistent with that law. Indeed, were the
Solicitor General to indicate at that time that the bill was
about to become law, I believe it likely that we would hold
the petition for at least several weeks until the bill was
enacted and then do the same. And this Court, under the
All Writs Act, 28 U.S. C. §1651, can take appropriate
action to preserve its “potential jurisdiction.” FTC v. Dean
Foods Co., 384 U.S. 597, 603 (1966).
  Thus, on the one hand, international legal obligations,
related foreign policy considerations, the prospect of legis
lation, and the consequent injustice involved should that
legislation, coming too late for Leal, help others in identi
cal circumstances all favor granting a stay. And issuing a
brief stay until the end of September, when the Court
could consider this matter in the ordinary course, would
put Congress on clear notice that it must act quickly. On
the other hand, the State has an interest in proceeding
with an immediate execution. But it is difficult to see how
the State’s interest in the immediate execution of an
individual convicted of capital murder 16 years ago
can outweigh the considerations that support additional
delay, perhaps only until the end of the summer.
  Consequently I would grant the stay that the petitioner
6                 LEAL GARCIA v. TEXAS

                    BREYER, J., dissenting

requests. In reaching its contrary conclusion, the Court
ignores the appeal of the President in a matter related
to foreign affairs, it substitutes its own views about the
likelihood of congressional action for the views of Execu
tive Branch officials who have consulted with Members of
Congress, and it denies the request by four Members of
the Court to delay the execution until the Court can dis
cuss the matter at Conference in September. In my view,
the Court is wrong in each respect.
   I respectfully dissent.